DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments received 01-06-2022 is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 12-13, are rejected under 35 U.S.C. 103 as being unpatentable over De Villele (US 20200160731 A1) Kozman (US 20170357504 A1).

REGARDING CLAIM 1, De Villele discloses, a flight management system (FMS) located onboard the aircraft (De Villele: [0013] FIG. 6a shows a diagram of a flight management system (FMS) and a supporting database on board an aircraft in accordance with one embodiment) that collects flight data from the aircraft in real time (De Villele: [0021] The system 100 operates with a current flight of the aircraft 104, to continuously monitor flight data and parameters during flight; [0055] Turning now to FIG. 6b, a block diagram 620 is shown of various components of the FMS in accordance with one embodiment. In the embodiment shown, sensor data 622 is collected from avionics LRUs to determine such things as location, direction, speed and orientation of the aircraft.).
De Villele does not explicitly disclose, where the flight data is collected from raw and processed data sources; a data lake located on board the aircraft that receives the flight data from the FMS and stores the flight data in an unstructured format, where the stored flight data is accessible by a user across a shared infrastructure with multiple enabled access patterns; and a data server that accesses the data lake for a user of the flight data.
However, in the same field of endeavor, Kozman discloses:
…where the flight data is collected from raw and processed data sources (Kozman: [FIG. 4]; [0031] ...the data layer 410 includes raw flight data that may be collected from sensors on or about an aircraft. As another example, the data layer 410 may include operational data about the aircraft and its parts.); a data lake located on board the aircraft (Kozman: [FIG. 4(410)]; [0031] ...the data layer 410 includes raw flight data that may be collected from sensors on or about an aircraft. As another example, the data layer 410 may include operational data about the aircraft and its parts.) that receives the flight data from the FMS (Kozman: [0024]...data captured or otherwise collected from or about the aircraft 10 and the surrounding environment may be transmitted to the flight analytics system 20 and analyzed within the flight analytics framework described according to various example embodiments...sensors such as sensor groups 12, 14, 16, and 18, may be placed on the aircraft 10...sensors placed on the exterior, interior, and the like...sensors 12, 14, 16, and/or 18 may be used to measure data about the flight such as fuel usage, speed, distance traveled, vertical height, temperature, mass, weight, acceleration, pressure, weather, temperature, and the like...the sensors 12, 14, 16, and/or 18 may be used to measure how parts of the aircraft are performing...the sensors and the data measured by the sensors 12, 14, 16, and 18 is not limited by the embodiments herein.) and stores the flight data in an unstructured format (Kozman: [FIG. 4(410)]; [0031] ...the data layer 410 includes raw flight data that may be collected from sensors on or about an aircraft. As another example, the data layer 410 may include operational data about the aircraft and its parts.), where the stored flight data is accessible by a user across a shared infrastructure with multiple enabled access patterns (Kozman: [0020]; [0022]; [0024]; [0032] As an example, when the flight analytics framework attempts to perform an analytic generated in Python, the flight analytics framework may call the Python handler to transform raw time series flight data into a format such as a py array that is usable with the Python programming language. Accordingly, the raw data may be converted and analytics may be performed on the transformed data using Python code. In this case, each programming language may have its own language specific connectors for converting flight data into a particular format.); and a data server that accesses the data lake for a user of the flight data (De Villele: [0024-0025] ...the flight analytics framework may be accessed through the flight analytics system 20...a back-end server may run flight analytic instances 230 that an analyst component 210, 220, or other user can connect to. The analyst components 210 and 220 may connect to the server executing the flight analytics instance 230 through a network such as the Internet, cellular, and the like. That is, the analyst components 210 and 220 may correspond to workstations used by users (i.e., programmers) for generating analytics. Here, a workstation may include a computer, a laptop, a notebook, a tablet, a mobile phone, a television, a kiosk, and the like. The analyst components 210 and 220 may install, develop, test, and edit various analytics within the flight analytics instance of the server using a built-in or domain specific flight analytics programming language of the flight analytics framework.), for the benefit of performing various operations on flight data by analysts, mathematicians, engineers, and the like, through a flight data analysis framework of the flight data analysis system...to answer questions and to discover, interpret, and communicate various patterns and trends within the flight data...to take actions to improve aircraft operations...to mitigate a struggle between the capabilities of a domain specific programming language that is built into the flight data analysis framework, access to data that a user needs to operate on, and running desired data analytics on a large data set by analysts and programmers.


REGARDING CLAIM 2, De Villele in view of Kozman remain as applied above to claim 1, and further, De Villele also discloses, the flight data collected by the FMS is from a display device located onboard the aircraft (De Villele: [0038] From the cockpit, the FMS is normally controlled through a visual display device).

REGARDING CLAIM 12, limitations and motivations addressed (De Villele in view of Kozman: see claim 1 above (supra)).

REGARDING CLAIM 13, limitations and motivations addressed (De Villele in view of Kozman: see claim 2 above (supra)).

Claims 3-6 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over De Villele (US 20200160731 A1) in view of Kozman (US 20170357504 A1) as applied to claim 2 above, and further in view of Venkataramana (US 20190180631 A1).

REGARDING CLAIM 3, De Villele in view of Kozman remain as applied above to claim 2, and further, De Villele in view of Kozman do not explicitly disclose, the flight data from the display device comprises four dimensional (4D) trajectory data for the aircraft.
However, in the same field of endeavor, Venkataramana teaches, (Venkataramana: [0015] ) “Aircraft fly an associated flight plan by generating a 4D trajectory using a flight Management System (FMS) computer onboard the aircraft. The 4D trajectory is often referred to as a “Predicted 4D Trajectory” and the aircraft navigates by advancing over this route. The trajectory immediately ahead of the aircraft often referred to as a “Tactical 4D Trajectory” and the remaining trajectory is referred to as a “Down Path 4D Trajectory”. These 4D trajectories are often built into the FMS computers”, for the benefit of anticipating future deviations of the predicted flight trajectories to the RBT; and generating an advisory for an aircrew member of the aircraft of the anticipated future deviations from the predicted flight trajectory to the RBT, to prompt user intervention.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a flight management system disclosed by a modified De Villele to include 4D data taught by Venkataramana. One of ordinary skill in the art would have been motivated to make this modification in order to anticipate future deviations of the 

REGARDING CLAIM 4, De Villele in view of Kozman and Venkataramana remain as applied above to claim 3, and further, Venkataramana also teaches, the 4D trajectory data for the aircraft supports lateral maps of a flight plan (Venkataramana: [0015] Aircraft fly an associated flight plan by generating a 4D trajectory using a flight Management System (FMS) computer onboard the aircraft. The 4D trajectory is often referred to as a “Predicted 4D Trajectory” and the aircraft navigates by advancing over this route. The trajectory immediately ahead of the aircraft often referred to as a “Tactical 4D Trajectory” and the remaining trajectory is referred to as a “Down Path 4D Trajectory”. These 4D trajectories are often built into the FMS computers).

REGARDING CLAIM 5, De Villele in view of Kozman and Venkataramana remain as applied above to claim 3, and further, Venkataramana also teaches, the 4D trajectory data for the aircraft supports vertical maps of a flight plan (Venkataramana: [0015] Aircraft fly an associated flight plan by generating a 4D trajectory using a flight Management System (FMS) computer onboard the aircraft. The 4D trajectory is often referred to as a “Predicted 4D Trajectory” and the aircraft navigates by advancing over this route. The trajectory immediately ahead of the aircraft often referred to as a “Tactical 4D Trajectory” and the remaining trajectory is referred to as a “Down Path 4D Trajectory”. These 4D trajectories are often built into the FMS computers).

REGARDING CLAIM 6, De Villele in view of Kozman and Venkataramana remain as applied above to claim 3, and further, Venkataramana also teaches, the 4D trajectory data for the aircraft supports textual leg displays of a flight plan (Venkataramana: [0015] Aircraft fly an associated flight plan by generating a 4D trajectory using a flight Management System (FMS) computer onboard the aircraft. The 4D trajectory is often referred to as a “Predicted 4D Trajectory” and the aircraft navigates by advancing over this route. The trajectory immediately ahead of the aircraft often referred to as a “Tactical 4D Trajectory” and the remaining trajectory is referred to as a “Down Path 4D Trajectory”. These 4D trajectories are often built into the FMS computers).

REGARDING CLAIM 14, limitations and motivations addressed, (De Villele in view of Kozman and Venkataramana: see claim 3 above (supra)).

REGARDING CLAIM 15, limitations and motivations addressed, (De Villele in view of Kozman and Venkataramana: see claim 4 above (supra)).

REGARDING CLAIM 16, limitations and motivations addressed, (De Villele in view of Kozman and Venkataramana: see claim 5 above (supra)).

REGARDING CLAIM 17, limitations and motivations addressed, (De Villele in view of Kozman and Venkataramana: see claim 6 above (supra)).

Claims 7-9 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over De Villele (US 20200160731 A1) in view of Kozman (US 20170357504 A1) as applied to claim 1 above, and further in view of Coulmeau (US 20090319101 A1).

REGARDING CLAIM 7, De Villele in view of Kozman remain as applied above to claim 1, and further, De Villele in view of Kozman do not explicitly disclose, the flight data collected by the FMS is broadcast data sent by the FMS to an external client.
However, in the same field of endeavor, Coulmeau discloses: [0007] “To this end, the subject of the invention is a method for controlling the formation flight of at least two aircraft, the first aircraft including means of transmitting its position, its velocity and its flight plan, the flight plan comprising predictions of altitude, velocity and time for at least one next waypoint (WPT), the second aircraft including means of receiving the information transmitted by the first aircraft, characterized in that the second aircraft determines its future flight plan as a function of the information received from the first aircraft in order to maintain a constant separation from the first aircraft”, for the benefit to coordinate formation flight of a plurality of aircrafts during landing, takeoff, etc.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a FMS system disclosed by a modified De Villele to include data transition to an external client taught by Coulmeau. One of ordinary skill in the art 

REGARDING CLAIM 8, De Villele in view of Kozman and Coulmeau remain as applied above to claim 7, and further, Coulmeau also discloses, the broadcast data comprises a current aircraft position (Coulmeau: [0007] To this end, the subject of the invention is a method for controlling the formation flight of at least two aircraft, the first aircraft including means of transmitting its position, its velocity and its flight plan, the flight plan comprising predictions of altitude, velocity and time for at least one next waypoint (WPT), the second aircraft including means of receiving the information transmitted by the first aircraft, characterized in that the second aircraft determines its future flight plan as a function of the information received from the first aircraft in order to maintain a constant separation from the first aircraft.).

REGARDING CLAIM 9, De Villele in view of Kozman and Coulmeau remain as applied above to claim 7, and further, Coulmeau also discloses, the broadcast data comprises a distance to a waypoint on the flight plan (Coulmeau: [0007] To this end, the subject of the invention is a method for controlling the formation flight of at least two aircraft, the first aircraft including means of transmitting its position, its velocity and its flight plan, the flight plan comprising predictions of altitude, velocity and time for at least one next waypoint (WPT), the second aircraft including means of receiving the information transmitted by the first aircraft, characterized in that the second aircraft determines its future flight plan as a function of the information received from the first aircraft in order to maintain a constant separation from the first aircraft.).

REGARDING CLAIM 18, limitations and motivations addressed, (De Villele in view of Kozman and Coulmeau: see claim 7 (supra)).

REGARDING CLAIM 19, limitations and motivations addressed, (De Villele in view of Kozman and Coulmeau: see claim 8 (supra)).

REGARDING CLAIM 20, limitations and motivations addressed, (De Villele in view of Kozman and Coulmeau: see claim 9 (supra)).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over De Villele (US 20200160731 A1) Kozman (US 20170357504 A1) as applied to claim 1 above, and further in view of Hillier (US 20200320884 A1).

REGARDING CLAIM 10, De Villele (US 20200160731 A1) Kozman (US 20170357504 A1) as applied above to claim 1, and further, De Villele in view of Kozman do not explicitly disclose, a digital twin FMS located onboard the aircraft that provides data redundancy management by synching with the FMS to copy flight data between the digital twin FMS and the FMS, where flight plan defining data for the aircraft is collected by the FMS as flight data during the synching.
data redundancy management by synching with the FMS to copy flight data between the digital twin FMS and the FMS (Hillier: [0040] Step 303 may include establishing an FMS Monitor flight plan. In this step, each FMS may send its flight plan with integrity to the respective computing resource (e.g., a MCDU, computing device, or computer partition, as described above in relation to FIG. 1) wrapped with a cyclic redundancy check (CRC); [FIG. 1 (sharing between FM1-FM2)]; [0047] ...the two FMCs/FMFs (as represented by FM1 and FM2) each receive data from the other FMC/FMF...(see [0046-0049] for more); [FIG. 4]; [0061] The method may include, for each of a plurality of FMSs: determining, using the respective FMS, value(s) for one or more parameters; and transferring, to each other FMSs of the plurality of FMSs, data indicative of the determined value(s). The one or more parameters may include a position (e.g., GPS position) of an aircraft, an active leg, an active segment, XTK, TKE, and/or a roll command. For each of the plurality of FMSs, the establishing may further establish integrity of position.), where flight plan defining data for the aircraft is collected by the FMS as flight data (The FMS monitor 110 may receive inputs from the GPS and IRS) during the synching (as well as inputs from flight management computers FMC1 and FMC2 (or from flight management functions FMF1 and FMF2); [FIG. 4A, 4B] where flight plan defining data for the aircraft is collected by the FMS as flight data during the synching can be observed), for the benefit of establishing containment integrity and to ensure containment during failure extraction.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a FMS system disclosed by a modified De Villele to .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over De Villele (US 20200160731 A1) in view of Kozman (US 20170357504 A1) as applied to claim 1 above, and further in view of Bou-Ghannam (US 20140336869 A1).

REGARDING CLAIM 11, De Villele in view of Kozman remain as applied above to claim 1. De Villele in view of Kozman do not explicitly disclose, an intermediate memory storage located onboard the aircraft, where the intermediate memory storage temporarily stores the data prior to storage in the data lake while the new flight data and previous flight data is compare so that only flight data that has changed is stored in the data lake.
However, in a similar field of endeavor, Bou-Ghannam teaches, (Bou-Ghannam: [0039]) “At step 540, the process compares the new data that recently arrived in temporary storage area 480 with previously gathered data stored already stored in gathered data 340. A decision is made as to whether the new data has already been collected by the vehicle (decision 550). For example, while driving around town, a vehicle may pass a particular vehicle several times, in which case the process inhibits the gathering of redundant data. If the new data stored in temporary storage area 480 has not yet been gathered by the vehicle, then decision 550 branches to the "no" branch whereupon, at step 560, the new data is added to gathered data 340. On the other hand, if the new data is already present in gathered data 340, then decision 550 branches to the "yes" branch 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a flight management system disclosed by a modified De Villele to include purging redundant data taught by Bou-Ghannam. One of ordinary skill in the art would have been motivated to make this modification in order to minimize storage burden of a server, cluster of servers, or onboard device.

Response to Arguments
Applicant’s arguments, see pg. 5, filed 01-06-2022, with respect to the rejection of claims 7 and 18 under 35 USC §112(b) have been fully considered and are persuasive.  The rejection of claims 7 and 18 under 35 USC §112(b) has been withdrawn. 

Applicant’s arguments with respect to the rejection of independent claim(s) 1 and 12 under 35 USC §103 have been considered but are moot because the new ground of rejection does not rely on the same combined references applied in the prior rejection of record for matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARRON SANTOS whose telephone number is (571)272-5288. The examiner can normally be reached Monday - Friday: 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANGELA ORTIZ can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/A.S./Examiner, Art Unit 3663                                                                                                                                                                                                        /MACEEH ANWARI/Primary Examiner, Art Unit 3663